[Cite as White Assoc. Architects, Inc. v. Ohio Dept. of Transp., 2011-Ohio-2734.]

                                       Court of Claims of Ohio
                                                                                        The Ohio Judicial Center
                                                                                65 South Front Street, Third Floor
                                                                                           Columbus, OH 43215
                                                                                 614.387.9800 or 1.800.824.8263
                                                                                            www.cco.state.oh.us




WHITE ASSOC. ARCHITECTS, INC.

        Plaintiff

        v.

OHIO DEPARTMENT OF TRANSPORTATION

        Defendant

        Case No. 2010-09868-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL



        {¶ 1} On August 12, 2010, plaintiff, William Philip White, filed a complaint
against defendant, Department of Transportation.                      A review of the form complaint
revealed the damage to the vehicle in question was paid by White Assoc. Architects,
Inc.   This entity also paid the filing fee.             The plaintiff in this case is White Assoc.
Architects, Inc. On January 19, 2011, plaintiff entity was ordered to obtain counsel to
proceed with this claim, to file a notice of appearance, and an amended complaint with
this court or face dismissal of this case. Plaintiff entity has not complied with the court
order. Accordingly, plaintiff entity’s case is DISMISSED, without prejudice, pursuant to
Civ.R. 41. The court shall absorb the court costs of this claim.




                                                            ________________________________
                                                            DANIEL R. BORCHERT
                                                            Deputy Clerk
Entry cc:
Case No. 2010-09868-AD          -2-   ENTRY




White Assoc. Architects, Inc.
William Philip White
345 Longfellow Avenue
Worthington, Ohio 43085

DRB/laa
Filed 3/10/11
Sent to S.C. reporter 5/27/11